                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

KERRY A. NOWAK                                              )
                               Plaintiff,                   )
v.                                                          )       4:20-cv-00391
                                                            )       JURY TRIAL DEMAND
WILLIAMS, INC.                                              )
and                                                         )
DANIEL W. COSTELLO                                          )
and                                                         )
JESSICA M. COSTELLO                                         )
                               Defendants.                  )

                                            COMPLAINT

        COMES NOW the plaintiff, by counsel, and for his complaint and causes of action states

and alleges as follows:

                                             PARTIES

1. Plaintiff Kerry A. Nowak is a citizen and resident of Douglas County, Kansas.

2. Defendant Williams, Inc. d/b/a Williams Contracting (“Williams”) is a Missouri corporation

     lawfully incorporated in the State of Missouri. Williams’ principal place of business and/or

     corporate headquarters is 26810 Ancient Cedar Dr., Warsaw, Missouri 65335. Williams

     conducts business in several states, including but not limited to Kansas, Missouri, Illinois,

     Indiana, and Kentucky. Williams may be served through its registered agent at the following

     address: 26810 Ancient Cedar Dr., Warsaw, Missouri 65335.

3. Defendant Daniel W. Costello is an individual residing in the State of Kansas. At all relevant

     times, Mr. Costello was the president and secretary of Williams, a member of the board of

     directors, and/or otherwise an officer, manager, major shareholder or other person who has

     charge of the affairs of Williams. Mr. Costello may be served at the following address: 7919

     Darnell Ln., Lenexa, Kansas 66215.


                                      1
          Case 4:20-cv-00391-DGK Document 1 Filed 05/18/20 Page 1 of 13
4. Defendant Jessica M. Costello is an individual residing in the State of Kansas. At all relevant

   times, Ms. Costello was an officer, manager, major shareholder or other person who has charge

   of the affairs of Williams. Ms. Costello may be served at the following address: 7919 Darnell

   Ln., Lenexa, Kansas 66215.

5. At all relevant times, Plaintiff was an employee of the Defendants as defined in 42 U.S.C.A. §

   2000e and RSMo § 290.528.

6. At all relevant times, the Defendants were all an employer as defined in 42 U.S.C.A. § 2000e

   and RSMo § 290.528.

                                        JURISDICTION

7. This Court has jurisdiction in this action pursuant to 42 U.S.C.A. § 2000e-5, as this matter is

   brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as

   well as pursuant to 28 U.S.C. § 1331.

8. This judicial district has jurisdiction in this action pursuant to 42 U.S.C.A. § 2000e-5(f)

   because the unlawful employment practices alleged herein were committed in part in this

   judicial district, and Plaintiff would have worked in this judicial district but for the alleged

   unlawful employment practices alleged herein, and Williams has its principal office in this

   judicial district.

9. Venue in the Western Division of this judicial district is appropriate pursuant to Local Rule

   3.2 because the Western Division includes worksites where part of Plaintiff’s claims arose.

10. This court may exercise supplemental jurisdiction of all related state-law based claims pursuant

   to 28 U.S.C. § 1367.

11. Plaintiff filed a timely charge of discrimination with the Equal Employment Opportunity

   Commission (“EEOC”) and the Missouri Commission on Human Rights.




                                     2
         Case 4:20-cv-00391-DGK Document 1 Filed 05/18/20 Page 2 of 13
12. Pursuant to Section 706 of Title VII, 42 U.S.C. § 2000e-5, the EEOC investigated the charge

   of discrimination and retaliation Plaintiff filed, and subsequently issued the Notice of Right to

   Sue on February 20, 2020, a true and accurate copy of which is attached hereto as Exhibit 1.

13. Plaintiff brings this action within ninety (90) days of the receipt of a Notice of Right To Sue.

14. All conditions precedent to filing suit have been performed or have occurred.

                                  FACTUAL ALLEGATIONS

15. Plaintiff was hired by Williams on or about September 5, 2018.

16. Plaintiff was employed as a laborer on Williams’ playground construction crew.

17. Plaintiff was paid an hourly rate based on time worked plus additional compensation for travel

   and meals in the form of a stipend, per diem, or other similar additional compensation. At all

   relevant times, the state minimum wage in Missouri was $7.85 per hour.

18. Plaintiff was paid through paychecks issued by Williams listing the company’s name and

   address of 26810 Ancient Cedar Drive, Warsaw, Missouri 65335.

19. Plaintiff worked on playground construction projects in several states, including Kansas,

   Missouri, Indiana, Kentucky, Colorado, and Illinois, and worked on a worksite in Kansas City,

   Missouri.

20. Plaintiff’s work was supervised by Williams’ employees Robert Simmons (“Simmons”) and

   project manager Phillip Birkey (“Birkey”).

21. Plaintiff was regularly subjected to unwelcome, hostile and offensive comments and behavior

   while he was employed, including comments of a sexually harassing nature, which affected

   his work, behavior, mood and attitude.

22. Simmons told Plaintiff to “suck his dick” and made comments about Plaintiff giving Simmons

   a “blow job.”




                                     3
         Case 4:20-cv-00391-DGK Document 1 Filed 05/18/20 Page 3 of 13
23. Simmons made comments or references to Plaintiff to “jack him off” or about Plaintiff “jacking

   him off.”

24. Simmons told Plaintiff to “stick your finger in my ass.”

25. On one occasion, Plaintiff asked if he could go to Home Depot to pick up supplies. Simmons

   responded, “okay, suck my dick first.”

26. On other occasions, Plaintiff requested information or assistance from Simmons, and Simmons

   would reply that Plaintiff needed to first go to Simmons’ hotel room at night and “do me a

   favor.”

27. Simmons would regularly refer to Plaintiff as “sugar,” “sweetie” or “honey.”

28. Simmons would make the same offensive, sexually harassing comments to Plaintiff’s

   coworkers and crewmembers in Plaintiff’s presence or to Plaintiff and his crewmembers as a

   group.

29. Plaintiff had to listen to Simmons call Plaintiff’s coworkers and crewmembers “niggers,” tell

   them they had to give him a “goodbye blowjob,” and other comments similar to those made

   directly to Plaintiff.

30. Plaintiff believed that an office employee, Laila, was the appropriate person to report his

   complaints to because she was one of the few Williams’ employees that worked in the office,

   and her duties included accounting, payroll, and other typical human resources issues.

31. Plaintiff was aware that other Williams’ employees had also told Laila about sexual harassment

   and other issues with Birkey and Simmons.

32. Plaintiff was never instructed who oversaw human resources or who he could report sexual

   harassment to since he was being harassed by two direct supervisors.




                                     4
         Case 4:20-cv-00391-DGK Document 1 Filed 05/18/20 Page 4 of 13
33. Plaintiff told Laila about Simmons’ sexual harassment, the request for sexual favors, and the

   comments of a sexual nature that caused an intimidating, hostile, and offensive work

   environment.

34. Laila told Plaintiff that she would “get to the bottom of it.” Laila never requested that Plaintiff

   put anything in writing or that she was not the appropriate person to report to regarding the

   workplace harassment.

35. Defendant Mr. Costello told Williams employees to ignore Plaintiff’s complaints and that

   Plaintiff was a “cry baby” and a bad employee.

36. Defendants failed to take any remedial action to curtail or prevent Simmons’ harassing of

   Plaintiff.

37. Simmons continued to harass Plaintiff after reporting his complaint and through the end of

   Plaintiff’s employment.

38. Plaintiff tried to get Simmons to stop the harassing comments by saying things like “dude, stop

   it,” or “dude, that is gross,” but Simmons told Plaintiff “that’s the way I am” or that Plaintiff

   needed “to get used to it.”

39. On December 1, 2019, Plaintiff, Simmons, and a few other Williams’ employees were working

   on a playground in Indiana.

40. Birkey was a project manager for the Indiana project.

41. Plaintiff sent a text message to Simmons letting him know that he was almost done with his

   portion of the project and apologized for something that happen the prior day.

42. Simmons responded ‘It’s ok you can give me a bj and we will call it good.”




                                      5
          Case 4:20-cv-00391-DGK Document 1 Filed 05/18/20 Page 5 of 13
43. Plaintiff could not tolerate the abusive environment, comments, embarrassment, and

   humiliation any longer, so he finished his work on the Indiana project, got into the Williams’

   vehicle, and drove back to Kansas.

44. Before leaving the Indiana project, Birkey told Plaintiff that he could leave the Indiana project

   jobsite and return to Kansas because there was no work that could be performed due to wet

   weather conditions. Birkey told Mr. Costello that Plaintiff was leaving, and Mr. Costello

   confirmed to Birkey that this was approved.

45. Plaintiff was terminated by Mr. Costello over the phone on or about December 2, 2018

   allegedly for leaving the Indiana job site despite Plaintiff having permission to leave the site

   one day earlier.

46. Despite the complaints made by Plaintiff to Williams, its agents, servants and/or employees,

   the Defendants failed and refused to terminate the course of conduct constituting sexual

   harassment and the hostile work environment, thereby condoning such illegal acts and

   transforming the acceptance of the sexual harassment of Plaintiff’s supervisor into a term or

   condition of Plaintiff’s continued employment.

47. The conduct of Simmons constituting sexual harassment and abuse was further ratified and

   condoned by the Defendants, in that Simmons sexually harassed other employees of Williams

   and such other acts of sexual harassment by Simmons was in fact known to the Defendants, its

   agents, servants and/or employees and the Defendants failed and refused to terminate or

   reprimand Simmons, thereby rendering it a policy of Williams that submission to sexual

   harassment is a term or condition of employment.

48. Plaintiff received a loan from Williams in the total amount of $300.00 in September, 2018.

49. Plaintiff fully repaid the $300.00 September 2018 loan no later than October 12, 2018.




                                     6
         Case 4:20-cv-00391-DGK Document 1 Filed 05/18/20 Page 6 of 13
50. Plaintiff received a loan from Williams in the total amount of $600.00 on October 26, 2018.

51. Plaintiff agreed in writing to repay Williams the entire $600.00 loan in accordance with a

   written loan repayment agreement executed on October 26, 2018.

52. Plaintiff repaid $500.00 of the $600.00 loan through authorized wage withholdings between

   the period of November 2 and November 30, 2018.

53. Plaintiff received his penultimate paycheck on November 30, 2018, covering the period of

   November 19 to November 25, during which time Plaintiff worked 9.2 hours at a base rate of

   $17.00/hour and earned additional compensation of $70.00.

54. Plaintiff’s entire paycheck on November 30, 2018 was deducted so that his total pay was $0.00.

55. Plaintiff received his final paycheck on December 7, 2018, covering the period of November

   26 to December 2, during which time Plaintiff worked 40.8 hours at a base rate of $17.00/hour

   and earned additional compensation of $175.00.

56. Defendants withheld $510.00 from Plaintiff’s final paycheck for “loan repayment.”

57. Plaintiff’s total pay on his December 7, 2018 paycheck was $98.04.

58. Williams withheld from Plaintiff’s pay a total of $1,310.00 for loan repayment even though

   the total loans paid to Plaintiff was only $900.00.

59. At the time that Williams withheld $510.00 from Plaintiff’s final paycheck, Plaintiff only owed

   $100.00 to Williams for his loan repayment.

60. Plaintiff made a written demand to Defendants to pay him for the unauthorized amounts

   withheld from his paychecks, but Defendants refused and ignored his request.

61. The amounts withheld from Plaintiff’s final paycheck reduced his wages to below the

   minimum wage required under the Fair Labor Standards Act, 29 U.S.C. 201 et seq., and the

   minimum wage required under Missouri law.




                                     7
         Case 4:20-cv-00391-DGK Document 1 Filed 05/18/20 Page 7 of 13
                                COUNT I – 42 U.S.C. § 2000e-2

62. Plaintiff incorporates by reference the allegations contained in paragraphs 1 – 61.

63. Defendant, its agents, servants and/or employees, by their conduct herein alleged,

   intentionally, willfully and without justification, did deprive the Plaintiff of his rights,

   privileges and immunities secured to him by the Constitution and the laws of the United States,

   particularly his right to be free from sexual discrimination and harassment and his rights as

   provided by Title VII of the Civil Rights Act of 1964, § 701, et seq., as amended 42 U.S.C. §

   2000e, et seq.

64. The aforementioned unlawful employment practices were intentional.

65. The aforementioned unlawful employment practices were done with malice or with reckless

   indifference to the federally protected rights of Plaintiff.

66. As a result of the events and actions described above, Plaintiff was deprived of wages, benefits

   and job training; subjected to emotional pain, suffering, inconvenience, loss of enjoyment of

   life, and humiliation; and was otherwise adversely affected as an employee.

       WHEREFORE, Plaintiff prays that the Court order Defendants to pay Plaintiff (a)

appropriate backpay with prejudgment interest; (b) compensation for past and future pecuniary

losses; (c) compensation for past and future non-pecuniary losses, including emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of life, and humiliation; (d) punitive

damages for its malicious and/or reckless conduct described above, in amounts to be determined

at trial; and, (e) such additional relief as justice may require, together with Plaintiffs costs,

attorneys fees, and disbursements in this action.

                                COUNT II – 42 U.S.C. § 2000e-3

67. Plaintiff incorporates by reference the allegations contained in paragraphs 1 – 66.




                                     8
         Case 4:20-cv-00391-DGK Document 1 Filed 05/18/20 Page 8 of 13
68. Defendants, its agents, servants and/or employees, by their conduct herein alleged, retaliated

   against Plaintiff in violation of Title VII of the Civil Rights Act of 1964, § 701, et seq., as

   amended 42 U.S.C. § 2000e, et seq, by terminating his employment because he opposed

   employment practices that he reasonably believed to be unlawful under Title VII, including

   reporting, complaining about, and/or opposing discrimination.

69. The aforementioned unlawful employment practices were intentional.

70. The aforementioned unlawful employment practices were done with malice or with reckless

   indifference to the federally protected rights of Plaintiff.

71. As a result of the aforementioned events and actions, Plaintiff was deprived of equal

   employment opportunities in retaliation for exercising his federally protected rights.

72. As a result of the aforementioned events and actions, Plaintiff was deprived of wages, benefits

   and job training; subjected to emotional pain, suffering, inconvenience, loss of enjoyment of

   life, and humiliation; and was otherwise adversely affected as an employee because of his

   opposition to discrimination.

       WHEREFORE, Plaintiff prays that the Court Order Defendant to pay Plaintiff (a)

appropriate backpay with prejudgment interest; (b) compensation for past and future pecuniary

losses; (c) compensation for past and future non-pecuniary losses, including emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of life, and humiliation; (d) punitive

damages for its malicious and/or reckless conduct described above, in amounts to be determined

at trial; and, (e) such additional relief as justice may require, together with Plaintiffs costs,

attorneys fees, and disbursements in this action.

                        COUNT III – UNDERPAYMENT OF WAGES

73. Plaintiff incorporates by reference the allegations contained in paragraphs 1 – 72.




                                     9
         Case 4:20-cv-00391-DGK Document 1 Filed 05/18/20 Page 9 of 13
74. During the period of November 19 to November 25, 2018, Plaintiff worked at least 9.2 hours

   for Defendants and earned additional compensation of $70.00

75. For the period of November 19 to November 25, 2018, Defendants paid Plaintiff $0.00.

76. For the period of November 19 to November 25, 2018, Defendants paid wages to Plaintiff

   below the minimum wage required under the Fair Labor Standards Act, 29 U.S.C. 201 et seq.,

   or the minimum wage required under the Missouri Minimum Wage Law, whichever rate per

   hour is higher pursuant to RSMo sections 290.500 to 290.530.

77. During the period of November 26 to December 2, 2018, Plaintiff worked at least 40.8 hours

   for Defendants and was entitled to additional compensation in the amount of $175.00.

78. For the period of November 26 to December 2, 2018, Defendants paid Plaintiff $98.04.

79. For the period of November 26 to December 2, 2018, Defendants paid wages to Plaintiff

   below the minimum wage required under the Fair Labor Standards Act, 29 U.S.C. 201 et seq.,

   or the minimum wage required under the Missouri Minimum Wage Law, whichever rate per

   hour is higher pursuant to RSMo sections 290.500 to 290.530.

80. As a result of the foregoing, Defendants paid Plaintiff less wages than the wages to which the

   employee is entitled under or by virtue of sections RSMO sections 290.500 to 290.530.

81. Pursuant to RSMO sections 290.500 to 290.530, Defendants are liable to Plaintiff for the full

   amount of the wage rate and an additional amount equal to twice the unpaid wages as liquidated

   damages, and for costs and reasonable attorney fees.

       WHEREFORE, Plaintiff prays for judgment against Defendants for such damages as are

fair and reasonable, for his attorney’s fees and costs, for exemplary or punitive damages in an

amount that is fair and reasonable, for statutory interest and liquidated damages, and such other

and further relief as the Court may deem just, fair and equitable.




                                     10
         Case 4:20-cv-00391-DGK Document 1 Filed 05/18/20 Page 10 of 13
                            COUNT IV – UNJUST ENRICHMENT

82. Plaintiff realleges and incorporates by reference paragraphs 1 – 81 as if fully set forth herein.

83. Plaintiff borrowed from Williams the total sum of $900.00.

84. Williams took from Plaintiff’s the total sum of $1,310.00.

85. Williams, without Plaintiff’s permission or consent, wrongfully withheld from Plaintiff’s

   paychecks the amount of $410.00.

86. Williams has been enriched or have benefitted by their deficient payments to Plaintiff for work

   performed and/or through withholding from Plaintiff’s final paychecks amounts owed to

   Plaintiff for which Williams has no lawful claim to possess and keep.

87. Such enrichment or benefit was received by Williams at Plaintiff’s expense because he was

   not fully compensated for his work and/or his earnings were taken without justification by

   Williams.

88. Plaintiff reasonably expected to receive his wages for work performed without any set off more

   than amounts borrowed from Williams, in accordance with applicable law.

89. Williams intentionally and with bad faith refused to pay Plaintiff at the proper and lawful rates

   and withheld from his pay amounts owed to him.

90. It is unjust for Williams to retain the benefits from the unpaid work performed by Plaintiff

   and/or the earnings owed to Plaintiff.

       WHEREFORE, Plaintiff prays for judgment against Williams for such damages as are fair

and reasonable, for his attorney’s fees and costs, for exemplary or punitive damages in an amount

that is fair and reasonable, and such other and further relief as the Court may deem just, fair and

equitable.




                                     11
         Case 4:20-cv-00391-DGK Document 1 Filed 05/18/20 Page 11 of 13
                             COUNT V – BREACH OF CONTRACT

91. Plaintiff realleges and incorporates by reference paragraphs 1 – 90 as if fully set forth herein.

92. Plaintiff and Williams had a written agreement pursuant to which Williams loaned to Plaintiff

   the total sum of $900.00 in September and October 2018.

93. Plaintiff agreed to repay Williams in accordance with a repayment schedule set forth in the

   written agreements, in the total amount of $900.00.

94. Williams withheld from Plaintiff’s pay a total of $1,310.00 for the loan repayment even though

   the total loan paid to Plaintiff was only $900.00.

95. Plaintiff performed his obligations under the agreement by repaying wages each pay period in

   accordance with the terms of his written agreements with Williams.

96. Williams breached the agreements by withholding from Plaintiffs wages amounts totaling

   $1,310.00 even though the agreement was that Plaintiff would only pay to Williams $900.00.

97. Plaintiff has been thereby damaged in the minimum amount of $410.00.

         WHEREFORE, Plaintiff prays for judgment against Williams for such damages as are fair

and reasonable, for his attorney’s fees and costs, for exemplary or punitive damages in an amount

that is fair and reasonable, and such other and further relief as the Court may deem just, fair and

equitable.

                                  DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a trial by jury of all issues so triable, pursuant to Rule 38 of the

Federal Rules of Civil Procedure and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. §

1981a.




                                      12
          Case 4:20-cv-00391-DGK Document 1 Filed 05/18/20 Page 12 of 13
                            Respectfully Submitted by:

                            BEAM-WARD, KRUSE, WILSON & FLETES, LLC

                            /s/ Richard S. Fisk
                            RICHARD S. FISK, MO # 61286
                            8645 College Boulevard, Suite 250
                            Overland Park, Kansas 66210
                            (913) 339-6888/ (913) 339-9653 (Fax)
                            rfisk@bkwflaw.com
                            ATTORNEYS FOR PLAINTIFF




                            13
Case 4:20-cv-00391-DGK Document 1 Filed 05/18/20 Page 13 of 13
